ORDER
The memorandum disposition, filed on July 6, 2009, is withdrawn. The attached disposition is filed in its stead.
MEMORANDUM **
Joel Rodriguez appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rodriguez’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, the Government’s motion to file an untimely answering brief is DENIED as moot, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.